       Case 8:18-cv-01041-GJH Document 186-1 Filed 07/05/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


 ROBYN KRAVITZ, et al.                             Civil Action No. 8:18-cv-01041-GJH
                 Plaintiffs,
     v.
                                                   Hon. George J. Hazel
 U.S. DEPARTMENT OF COMMERCE, et
 al.
                 Defendants.



 LA UNIÓN DEL PUEBLO ENTERO, et al.                Civil Action No. 8:18-cv-01570-GJH
                 Plaintiffs,
      v.
                                                   Hon. George J. Hazel
 WILBUR L. ROSS, in his official capacity
 as U.S. Secretary of Commerce, et al.
                       Defendants.



                           [PROPOSED] SCHEDULING ORDER

       Pursuant to the telephonic hearing held on July 3, 2019, the Court hereby issues the

following scheduling order:

   1. Discovery regarding Plaintiffs’ equal protection and § 1985 claims may commence as of

       July 5, 2019 and shall conclude by August 19, 2019.

   2. Written Discovery

          a) Plaintiffs may serve written discovery requests on the Department of Commerce

              and Department of Justice.

          b) Defendants shall serve objections to any such written discovery requests and any

              associated privilege log within seven days of service, and shall produce all

              responsive, non-privileged documents and information within 20 days of service.
    Case 8:18-cv-01041-GJH Document 186-1 Filed 07/05/19 Page 2 of 3



3. Depositions

       a) Plaintiffs may take up to five depositions of Department of Commerce and/or

           Department of Justice witnesses (“Defendant Witnesses”).

       b) Plaintiffs must obtain leave of Court to take more than five depositions of

           Defendant Witnesses, and the Court shall grant leave upon a showing of good

           cause.

       c) Defendants reserve their right to object to any specific request for the deposition

           of a Defendant Witness, but must object within 24 hours of receiving a specific

           deposition request.

4. Plaintiffs may issue third party subpoenas for documents and depositions, subject to the

   resolution of any objections by the person or entity subpoenaed.

5. Discovery Motions

       a) To expedite resolution of discovery disputes, any discovery motions shall be

           presented to the Court in the form of a letter-brief not to exceed three pages in

           length. Oppositions and replies shall also be submitted in the form of a letter-

           brief not to exceed three pages in length.

       b) Opposition letter-briefs shall be due within 2 days of service of the opening letter-

           brief and replies shall be due within 1 day of service of the opposition letter-brief.

       c) The Court shall endeavor to resolve promptly any discovery motion.

6. An evidentiary hearing on Plaintiffs’ Rule 60(b) Motion, including testimony from

   witnesses, if any, shall be held on Tuesday, September 3, 2019 and Wednesday,

   September 4, 2019.




                                             2
       Case 8:18-cv-01041-GJH Document 186-1 Filed 07/05/19 Page 3 of 3



   7. The parties reserve the right to seek modification of this Scheduling Order and the

      allowable scope of discovery based on any ongoing developments, including but not

      limited to any specific efforts by the federal government to inquire about citizenship

      status as part of the 2020 decennial census.




The above schedule is HEREBY ENTERED this ____ day of July, 2019.



                                                _______________________________________
                                                          The Honorable GEORGE J. HAZEL
                                                                 United States District Judge




                                               3
